Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 18, 1975, convicting her of various drug-related offenses, upon a jury verdict, and imposing sentences. Judgment modified, as to the sentences, so as to provide that all terms of imprisonment imposed are to run concurrently. As so modified, judgment affirmed. The sentences imposed were excessive to the extent indicated herein. Upon the argument of this appeal, counsel for defendant conceded that his client has been imprisoned for approximately four years and has not been committed for mental incompetence. Hopkins, J. P., Martuscello, Shapiro and O’Connor, JJ., concur.